USCA11 Case: 20-13314      Date Filed: 11/19/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13314
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JOHN W. LEBRON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:10-cr-00258-SDM-MAP-1
                   ____________________
USCA11 Case: 20-13314         Date Filed: 11/19/2021    Page: 2 of 7




2                      Opinion of the Court                 20-13314


Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
      John Lebron appeals the district court’s denial of his motion
for early release or a sentence reduction under 18 U.S.C.
§ 3582(c)(1)(A), as amended by § 603(b) of the First Step Act of 2018,
Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018). After careful re-
view, we affirm.
                                  I.
       Lebron is serving a total sentence of 312 months in prison
imposed in 2013 for several fraud crimes and a probation violation
arising from an earlier drug case. In 2020, he filed a pro se motion
for a reduction in his sentence under § 3582(c)(1)(A), alleging that
his sentence was excessive and that he was at increased risk of be-
coming seriously ill from COVID-19 because of hypertension and
anxiety. He attached various documents to his motion, including
prison medical records and a letter from the warden denying Leb-
ron’s request to bring a § 3582(c)(1)(A) motion on his behalf.
       The government opposed relief, arguing that Lebron failed
to exhaust his administrative remedies by fully appealing the war-
den’s denial, that his medical records failed to show the presence
of an extraordinary and compelling medical reason for release, and
that the applicable 18 U.S.C. § 3553(a) factors strongly weighed
against granting a sentence reduction.
USCA11 Case: 20-13314        Date Filed: 11/19/2021     Page: 3 of 7




20-13314               Opinion of the Court                        3

       The district court denied a sentence reduction “[f]or the rea-
sons sufficiently explained” in the government’s opposition to Leb-
ron’s motion. Those reasons, according to the court, included that
Lebron “has not exhausted his administrative remedies and has not
demonstrated that he has any medical conditions that satisfy the
requirements for compassionate release.” The court also wrote
that Lebron “presents no fact or argument that shows his entitle-
ment to compassionate release.”
       Lebron timely moved to vacate the denial order, asserting
that he never received a copy of the government’s response. The
court refused to vacate its order, stating that Lebron had “no right
to reply,” but it directed the clerk to send him a copy of the gov-
ernment’s response. Lebron then brought this appeal.
       On appeal, Lebron, pro se, contends that the district court
erred in finding that he failed to exhaust his administrative reme-
dies and that the court’s order fails to allow for meaningful appel-
late review. The government argues we should affirm the district
court on grounds other than the administrative-exhaustion re-
quirement.
                                 II.
      We review a district court’s denial of a prisoner’s
§ 3582(c)(1)(A) motion for an abuse of discretion. United States v.
Harris, 989 F.3d 908, 911 (11th Cir. 2021).
      Under § 3582(c)(1)(A), a district court may grant a defend-
ant’s motion for a sentence reduction, after considering the
USCA11 Case: 20-13314         Date Filed: 11/19/2021      Page: 4 of 7




4                       Opinion of the Court                  20-13314

§ 3553(a) factors, “if it finds that . . . extraordinary and compelling
reasons warrant such a reduction” and that a “reduction is con-
sistent with applicable policy statements” in the Sentencing Guide-
lines. 18 U.S.C. § 3582(c)(1)(A)(i). The failure to demonstrate an
extraordinary and compelling reason is alone sufficient to “fore-
close a sentence reduction.” United States v. Tinker, 14 F.4th 1234,
1237–38 (11th Cir. 2021).
       The commentary to U.S. Sentencing Guidelines Manual
(“U.S.S.G.”) § 1B1.13, the applicable policy statement for sentence
reductions under § 3582(c)(1)(A), outlines circumstances which
may qualify as sufficiently “extraordinary and compelling.” See
United States v. Bryant, 996 F.3d 1243, 1262 (11th Cir. 2021) (hold-
ing that “district courts may not reduce a sentence under Section
3582(c)(1)(A) unless a reduction would be consistent with [§]
1B1.13”). As relevant here, a non-terminal medical condition may
be grounds for a sentence reduction if it substantially diminishes a
prisoner’s ability to provide self-care in custody and if it is one from
which he is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A).
While the commentary also authorizes relief for “other reasons,”
id. § cmt. n.1(D), our precedent holds that such other reasons must
be determined by the Bureau of Prisons, not the courts. See Bry-
ant, 996 F.3d at 1262–64.
       Here, the district court didn’t err by denying Lebron’s mo-
tion for a sentence reduction under § 3582(c)(1)(A). To begin with,
the court “adequately explain[ed] its sentencing decision to allow
for meaningful appellate review.” United States v. Stevens, 997
USCA11 Case: 20-13314         Date Filed: 11/19/2021    Page: 5 of 7




20-13314               Opinion of the Court                         5

F.3d 1307, 1317 (11th Cir. 2021); see also United States v. Potts, 997
F.3d 1142, 1145 (11th Cir. 2021). The court stated that it was deny-
ing the motion for the reasons explained by the government in its
response, which addressed Lebron’s motion in detail. Cf. United
States v. Giron, 15 F.4th 1343 (11th Cir. 2021) (affirming based on
the government’s response where “the district court adopted the
[g]overnment’s response in full when denying compassionate re-
lease”). And it specifically highlighted two such reasons, finding
that Lebron “has not exhausted his administrative remedies and
has not demonstrated that he has any medical conditions that sat-
isfy the requirements for compassionate release.” These state-
ments are more than enough for us to identify and review the
court’s reasons for denying a sentence reduction. See Stevens, 997
F.3d at 1317.
        Turning to those reasons for denial, we assume without de-
ciding that Lebron adequately exhausted his administrative reme-
dies. See Harris, 989 F.3d at 911 (holding that the exhaustion re-
quirement is not jurisdictional). Nevertheless, we affirm because
we agree with the district court and the government that Lebron
failed to demonstrate an extraordinary and compelling reason for
a sentence reduction. See Tinker, 14 F.4th at 1237–38.
       In his motion, Lebron sought relief based on the COVID-19
pandemic and the increased risks of severe disease posed by two
medical conditions: (a) “severe hypertension” and (b) anxiety. But
he fails to explain how anxiety increased his risk of severe disease
from COVID-19. And the medical records he submitted don’t
USCA11 Case: 20-13314         Date Filed: 11/19/2021     Page: 6 of 7




6                       Opinion of the Court                 20-13314

show that he’s been diagnosed with or treated for hypertension at
all. Even assuming he suffers from some degree of hypertension,
as he claims, the court didn’t err in finding that this relatively com-
mon condition, without more, was insufficient to warrant relief.
See Giron, 2021 WL 4771621, at *2 (affirming a finding that high
cholesterol, high blood pressure, and coronary artery disease, in
light of COVID-19, were not extraordinary and compelling reasons
for early release); Harris, 989 F.3d at 912 (affirming a finding that
hypertension, in light of COVID-19, was not an extraordinary and
compelling reason for early release).
        Finally, any error in failing to serve Lebron with a copy of
the government’s response to his § 3582(c)(1)(A) motion or to give
him the opportunity to file a reply was harmless. See, e.g., United
States v. Pon, 963 F.3d 1207, 1221 (11th Cir. 2020) (“[A]n abuse of
discretion does not warrant reversal where the resulting error was
harmless.” (quotation marks omitted)). Lebron was not deprived
of a meaningful opportunity to contest the court’s order or the gov-
ernment’s arguments. We have affirmed on a ground clearly iden-
tified in the court’s order, and it appears that Lebron received a
copy of the response at least before he filed his initial brief in this
case, since the brief references the substance of the response.
Moreover, there’s no indication the district court’s decision would
have been different had Lebron been permitted an opportunity to
file a reply brief.
        For these reasons, we affirm the denial of Lebron’s motion
for a sentence reduction under § 3582(c)(1)(A).
USCA11 Case: 20-13314   Date Filed: 11/19/2021   Page: 7 of 7




20-13314          Opinion of the Court                      7

      AFFIRMED.